Citation Nr: 0809271	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  04-13 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder.

2.  Entitlement to a disability rating in excess of 20 
percent for internal derangement of the left knee.

3.  Entitlement to a disability rating in excess of 10 
percent for degenerative joint disease, patellar femoral 
syndrome, and chondromalacia of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The veteran had active service from September 1971 to August 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

In December 2006, the Board remanded the matter for 
additional procedural and evidentiary development.

The issue of entitlement to service connection for a lumbar 
spine disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's internal derangement of the left knee is 
not characterized by severe impairment of the knee due to 
recurrent subluxation or lateral instability.

2.  The veteran's degenerative joint disease, patellar 
femoral syndrome, and chondromalacia of the left knee are 
manifested by x-ray evidence of arthritis and limitation of 
flexion, at its worst, to 37 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for internal derangement of the left knee have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.14, 4.40, 4.45, 4.59, 4.68, 4.71a, Diagnostic Code 5257 
(2007).

2.  The criteria for a disability rating in excess of 10 
percent for degenerative joint disease, patellar femoral 
syndrome, and chondromalacia of the left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.14, 4.40, 4.45, 4.59, 4.68, 4.71a, Diagnostic Codes 5010, 
5260, 5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by May 2003, February 2004, March 2006, and 
December 2006 letters, with respect to the claims of 
entitlement to increased disability ratings and service 
connection. 

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the May 2003, February 2004, March 2006, and December 2006 
letters.  As such, the veteran was aware and effectively 
notified of information and evidence needed to substantiate 
and complete his claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

Because a preponderance of the evidence is against the 
claims, any potentially contested issue regarding a 
downstream element is rendered moot.  Again, the veteran is 
not prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in May 2003, prior to the 
adjudication of the matter in June 2003.  The March 2006 
letter indicated that in determining a disability rating, the 
RO considered evidence regarding nature and symptoms of the 
condition, severity and duration of the symptoms, and the 
impact of the condition and symptoms on employment.  The 
evidence that might support a claim for an increased rating 
was listed.  The veteran was told that ratings were assigned 
with regard to severity from 0 percent to 100 percent, 
depending on the specific disability.  Further, the veteran 
was provided the criteria for rating his disability in the 
Statement of the Case.  Indeed, he had actual knowledge of 
the criteria for a higher rating.  Therefore, the veteran has 
been provided with all necessary notice regarding his claims 
for increased evaluations.  See Vazquez-Flores v. Peake, No. 
05-0355 (U.S. Vet. App. January 30, 2008).

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the February 2004 and March 2006 letter.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, and VA examination reports dated in June 
2003, May 2003, and June 2007.  Notably, the veteran has not 
identified any further outstanding and relevant evidence in 
response to the July 2004 VCAA letter.  Rather, the veteran 
submitted, in September 2007, that she had no additional 
information to submit.

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran. 38 C.F.R. § 4.3 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2007).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2007).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court has held that compensation for service-connected 
injury is limited to those claims which show present 
disability and held, "Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2007).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  Separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition.  See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General 
Counsel has stated that compensating a claimant for separate 
functional impairment under Diagnostic Code 5257 and 5003 
does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 
1, 1997).

According to VA General Counsel, in VAOPGPREC 9-98 (1998), 
when radiologic findings of arthritis are present, a veteran 
whose knee disability is evaluated under Diagnostic Code 5257 
or 5259 is also entitled either to a separate compensable 
evaluation under Diagnostic Code 5260 or 5261, if the 
arthritis results in compensable loss of motion, or to a 
separate compensable evaluation under 5010 if the arthritis 
results in noncompensable limitation of motion and/or 
objective findings or indicators of pain.

VA General Counsel has also held that separate ratings may be 
assigned under DC 5260 and DC 5261 for disability of the same 
joint.  VAOPGCPREC 9-2005 (September 17, 2005).

Diagnostic Code 5257 pertains to other impairment of the 
knee.  Under this provision, a 10 percent rating is warranted 
for slight impairment due to recurrent subluxation or lateral 
instability of the knee.  A 20 percent rating contemplates 
moderate impairment due to recurrent subluxation or lateral 
instability, and a maximum 30 percent rating is warranted for 
severe impairment of the knee.

Diagnostic Code 5260 pertains to limitation of flexion.  
Under this provision, flexion limited to 60 degrees is 
noncompensable.  A 10 percent rating is warranted when 
flexion is limited to 45 degrees.  A 20 percent rating is 
warranted when flexion is limited to 30 degrees; and a 30 
percent rating is warranted when flexion limited to 15 
degrees.

Diagnostic Code 5261 pertains to limitation of knee 
extension.  Under this provision, extension limited to 5 
degrees is noncompensable.  A 10 percent rating is warranted 
when extension is limited to 10 degrees.  A 20 percent rating 
is warranted when extension is limited to 15 degrees.  A 30 
percent rating is warranted when extension is limited to 20 
degrees.  A 40 percent rating is assigned when extension is 
limited to 30 degrees; and a 50 percent rating is assigned 
when extension is limited to 45 degrees.

Under Code 5010, arthritis due to trauma, substantiated by X- 
ray findings, is rated as degenerative arthritis.  38 C.F.R. 
§ 4.71a, Code 5010, (2007).  Under Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
DCs for the specific joint or joints involved (DC 5260 and 
5261).  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate DC, a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion, to be combined and not added, under DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.  In 
the absence of limitation of motion, and when there is X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations, a 20 percent disability rating will be 
assigned.  Id.

Normal range of motion of a knee is from zero degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II (2007).

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 require the 
Board to consider a veteran's pain, swelling, weakness, and 
excess fatigability when determining the appropriate 
evaluation for a disability using the limitation of motion 
diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 
(1996).  The United States Court of Appeals for Veterans 
Claims (Court) interpreted these regulations in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), and held that all complaints 
of pain, fatigability, etc., shall be considered when put 
forth by a veteran.  Thus, in accordance therewith, and in 
accordance with 38 C.F.R. § 4.59, which requires 
consideration of painful motion with any form of arthritis, 
the veteran's reports of pain have been considered in 
conjunction with the Board's review of the limitation of 
motion diagnostic codes.

The veteran alleges entitlement to increased disability 
ratings for her service-connected disabilities of internal 
derangement of the left knee and degenerative joint disease, 
patellar femoral syndrome, and chondromalacia of the left 
knee.  Her left knee internal derangement has been rated as 
20 percent disabling under Diagnostic Code 5257.  Her 
degenerative joint disease, patellar femoral syndrome, and 
chondromalacia of the left knee have been rated as 10 percent 
disabling under Diagnostic Code 5260.

The medical record of evidence includes the veteran's VA 
treatment records and two VA examination reports dated in May 
2003 and June 2003.  Upon VA examination in May 2003, range 
of motion was from 0 to 37 degrees, due to pain.  The veteran 
walked with a limp.  Patellar grind and apprehension testing 
were positive.  McMurray's testing was positive.  There was 
no synovial effusion, tendonitis, or synovitis.  There was no 
lateral instability.  Lachman testing was negative.  The 
veteran was diagnosed as having internal derangement of the 
left knee, with a history of degenerative joint disease.

In June 2003, the veteran was afforded an additional VA 
examination.  X-rays revealed slight narrowing, medially and 
laterally, and mild marginal spurring. Physical examination 
demonstrated a slight limp on the left side.  There was 
tenderness to palpation, medially and laterally, in the 
patellar tendon region.  Cruciate and collateral ligaments 
appeared stable.  Upon McMurray testing and internal and 
external torsion, the veteran complained of medial and 
lateral discomfort.  There was no effusion or crepitation on 
active motion.  Range of motion testing demonstrated 
extension to 0 degrees.  Flexion was to 60-65 degrees.  There 
was pain at the endpoints of range of motion.  The veteran 
was diagnosed as having left knee status post arthroscopy 
with very mild degenerative joint disease.  

Subsequent VA treatment records, dated in June 2003, indicate 
that the veteran has been diagnosed as having severe 
patellofemoral arthritis.  At that time, her range of motion 
was limited and she had severe crepitance under the kneecap.  
In August 2005 and November 2006, range of motion was from 0 
to 95 degrees, with pain at endpoints.  There was diffuse 
pain to tenderness around the patella and guarding of the 
left knee.  There was no effusion or edema.

With respect to the veteran's claim of entitlement to a 
disability rating in excess of 20 percent for internal 
derangement of the left knee, a review of the medical 
evidence of record does not reveal entitlement to an 
increased disability rating.  The veteran's left knee 
internal derangement has been rated as 20 percent disabling 
under Diagnostic Code 5257.  Diagnostic Code 5257 provides 
for a maximum schedular rating of 30 percent when there is 
severe impairment of the knee due to recurrent subluxation or 
lateral instability.  Although upon VA examination in May 
2003 McMurray's testing was positive, at that time, there was 
no evidence of effusion or lateral instability, and Lachman 
testing was negative.  It is further noted that upon VA 
examination, in June 2003, cruciate and collateral ligaments 
appeared stable.  Additionally, subsequent VA treatment 
records do not document any recurrent subluxation or lateral 
instability.  Accordingly, the medical evidence of record 
does not represent severe impairment of the knee such as to 
warrant a 30 percent disability rating.

With respect to the veteran's degenerative joint disease, 
patellar femoral syndrome, and chondromalacia of the left 
knee, review of the medical evidence of record does not 
reveal entitlement to a disability rating in excess of 10 
percent.  The veteran's left knee degenerative joint disease, 
patellar femoral syndrome, and chondromalacia disability has 
been rated as 10 percent disabling under Diagnostic Code 5260 
for limitation of flexion with x-ray evidence of arthritis.  
In order to warrant the next available schedular rating of 20 
percent flexion would have to be limited to 30 degrees.  The 
aforementioned evidence has demonstrated flexion, at its 
worst, limited to 37 degrees, and that considered the 
veteran's pain on motion.  The Board further notes that 
subsequent treatment records have noted flexion to 95 
degrees.  Accordingly, the veteran has not demonstrated 
limitation of flexion such that her left knee degenerative 
joint disease, patellar femoral syndrome, and chondromalacia 
would warrant a disability rating in excess of 10 percent.   

Additionally, a review of the medical evidence of record 
demonstrates that the veteran is not entitled to a separate 
disability rating pursuant to Diagnostic Code 5261 for 
limitation of extension.  In this respect, VA testing and 
treatment records have indicated that the veteran has 
exhibited full extension, to 0 degrees, throughout the 
pendency of this appeal.

The Board has also considered the provisions of 38 C.F.R. § 
3.321(b)(1), but notes that the veteran has not asserted, nor 
does the evidence suggest, that the regular schedular 
criteria are inadequate to evaluate her left knee 
disabilities.  There is no indication that her left knee 
disabilities, in and of themselves, are productive of marked 
interference with employment, necessitate frequent 
hospitalization, or that the manifestations associated with 
the disabilities are unusual or exceptional.  Thus, referral 
for consideration of extraschedular rating is not warranted.

In conclusion, the preponderance of the evidence is against a 
disability rating in excess of 20 percent for internal 
derangement of the left knee and against a disability rating 
in excess of 10 percent for degenerative joint disease, 
patellar femoral syndrome, and chondromalacia of the left 
knee.


ORDER

Entitlement to a disability rating in excess of 20 percent 
for internal derangement of the left knee is denied.

Entitlement to a disability rating in excess of 10 percent 
for degenerative joint disease, patellar femoral syndrome, 
and chondromalacia of the left knee is denied.




REMAND

In light of the VCAA, and Stegall v. West, 11 Vet. App. 268 
(1998) (holding that a Board remand "confers on the veteran 
or other claimant, as a matter of law, the right to 
compliance with the remand orders"), the issue of a nexus 
opinion for a lumbar spine disorder must be reconsidered.

Particularly, the Board's May 2006 remand asked the VA 
examiner to determine whether "it is at least as likely as 
not that the veteran's current back disability is proximately 
due to or worsened by her service-connected left knee 
disability."  Thereafter, the June 2007 VA examiner 
submitted that he was unable to determine whether the 
veteran's current back disability was approximately due to, 
worsened by, or "service connected to the left knee" 
without resorting to speculation.  If indeed, the veteran has 
an identifiable pathology of the low back, the medical 
examiner should be able to provide an opinion-whether based 
on an observation of the veteran's gait and posture or 
perhaps based on epidemiological studies of any such 
relationship.  In any event, the examiner should at least 
discuss the reason such an opinion would be purely 
speculative.  Thus, the Board finds that an additional VA 
examination is required in order to obtain an orthopedic 
opinion as to the etiology of the veteran's current back 
disorder. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran for 
an orthopedic examination.  All indicated 
tests should be accomplished.  The claims 
folder must be made available to the 
examiner.  The examiner should review the 
claims folder, including the records 
during and after service, and provide 
opinions concerning the nature and 
etiology of any current lumbar spine 
disorder.  The examiner should be asked to 
render an opinion as to whether it is at 
least as likely as not that the veteran 
currently exhibits a lumbar spine disorder 
that is caused or worsened by his service-
connected left knee disabilities.  The 
report of examination should include a 
complete rationale for all opinions 
rendered. 

2.  When the development requested has 
been completed, the case should again be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the veteran and her 
representative should be furnished a 
supplemental statement of the case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


